Citation Nr: 1742142	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-32 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the amount of $12,469.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1960 to October 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (COWAC) in Milwaukee, Wisconsin, which denied the Veteran's request for a waiver of the overpayment at issue based on a finding that the request was not timely filed, following the February 2009 determination and notice of the existence of the debt at issue by VA's Debt Management Center (DMC).

In December 2015, the Board issued a decision finding that the Veteran's waiver request was timely received.  To that extent only, the Veteran's appeal was granted.  The Board remanded the issue of entitlement to a waiver of overpayment of a debt in the amount of $12,469.00 and requested that the Agency of Original Jurisdiction (AOJ) adjudicate the merits of the Veteran's request for a waiver of overpayment.

In March 2016, the RO denied the Veteran's request for a waiver and issued a Supplemental Statement of the Case.  The case was returned to the Board for further appellate action.

The Board notes that an April 2017 Financial Status Report (VA Form 5655) was later added to the evidence of record after the issuance of the March 2016 supplemental statement of the case (SSOC).  On review, this record shows that the Veteran's financial status for the purposes of this appeal has not improved and, in fact, demonstrates that the Veteran is facing financial hardship because his expenses now exceed his income.  Normally, the submission of this type of evidence would result in the Board remanding this matter to allow for initial AOJ review of this evidence.  However, because the Board is granting the Veteran's claim, remanding this issue for AOJ review is not necessary because the Veteran will not be prejudiced by the Board's actions.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

FINDINGS OF FACT

1.  Nonservice-connected pension was granted effective October 1, 2005, with an increase effective December 1, 2005. 

2.  The overpayment of nonservice-connected pension benefits in the amount of $12,469.00 resulted from the Veteran's failure to report his income, but this was not due to willful misrepresentation, and recovery of the overpayment would cause him undue financial hardship.


CONCLUSIONS OF LAW

1.  An overpayment of $12,469.00 was properly created.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.911 (2015); VAOPGCPREC 6-98 (Apr. 24, 1998).

2.  There is no statutory bar to waiver of recovery of the Veteran's debt resulting from overpayment of benefits in the amount of $12,469.00.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2016).

3.  Continued recovery of the overpayment of benefits would be contrary to the principles of equity and good conscience. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2016).  An overpayment may arise from any benefits program administered pursuant to VA law.  38 C.F.R. § 1.956(a) (2016).

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.911(c) (2016); VAOPGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998). 

In an October 2009 determination, the VA RO in Milwaukee, Wisconsin, granted entitlement to nonservice-connection benefits, October 1, 2005, with an increase effective December 1, 2005.  At the time he filed his claim, the Veteran's only source of income was social security benefits.  In 2009, the Veteran received a letter from VA indicating that his disability entitlement to compensation and pension benefits had changed, which resulted in the Veteran getting paid more than he was entitled to receive.  This additional income was not reported.  Instead, it was discovered through the Income Verification Match process.  As a result of his unreported income, an overpayment in the amount of $12,469.00 was created.  The debt is valid. 

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. 
§ 1.963 (2016).  In this case, the phrase "equity and good conscience" means arriving at a fair decision between the Veteran and VA.  38 C.F.R. § 1.965 (2016).

The Board finds no evidence in the claims file of any intent to deceive or to seek unfair advantage by the Veteran in the creation of the overpayment.  Rather, a change in circumstances involving his entitlement to compensation and pension benefits resulted in additional income for the Veteran.  There is no indication in the record that the Veteran intentionally endeavored to keep this information from VA.  In cases where there is no fraud, misrepresentation, or bad faith on a Veteran's part with respect to the creation of the overpayment at issue, waiver is not precluded.  38 U.S.C.A. § 5302 (a) (West 2014).  In order to adjudicate the appeal the Board must determine whether recovery of the indebtedness would be against equity and good conscience. 38 C.F.R. § 1.965(a) (2016).

In making this determination, the Board must consider the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and the VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965(a) (2016).

In evaluating whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544 (1994).  If warranted, the Board may grant a waiver of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).

The first and second considerations of equity and good conscience are to determine whether the VA or Veteran were at fault in the creation of the overpayment, and then to balance the faults between VA and the Veteran.  In this case, the overpayment was entirely the fault of the Veteran because he did not report his income.  However, continued collection of the overpayment would place an undue hardship on the Veteran.  In April 2017, the Veteran submitted a Financial Status Report (VA Form 5655).  That report showed that his total monthly net income was (-) $683.00 and that his expenses were $1,123.00 (for basic necessities such as rent/mortgage payment; food; and utilities/heat).  That report also indicated that his net monthly income less his expenses was approximately (-) $1,806.00.  In other words, the Veteran demonstrated that his monthly expenses exceeded his monthly income. As a result, the Board finds that to collect the debt would be against equity and good conscience.  38 C.F.R. § 1.965 (2016). 
 
The Board finds that it need not consider the remaining elements in the standard for equity and good conscience because they do not generally favor the Veteran and cannot alter the conclusion that he genuinely did not attempt to defraud the government, and that continued recovery of the overpayment would cause undue financial hardship. 

After applying the relevant factors to the evidence of record, the Board finds that recovery of the overpayment violates the principles of equity and good conscience, and waiver of recovery is granted.


ORDER

The Veteran's debt in the amount of $12,469.00 incurred as a result of an overpayment of VA benefits is valid, but waiver of recovery of the remainder of the overpayment of that debt is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


